DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-14 are currently pending and addressed below. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “205d” has been used to designate both the fourth magnet on the back side of the picture frame (page 6, lines 18 and 20) and the fourth turn button latch on the back side of the picture frame (page 7, lines 9-10 and 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In page 4, line 8, the description for Fig. 2B states “a front view of the picture frame top assembled”. However, the drawing shows a back side view of the picture frame.
In page 5, line 6, “a new three component” should read “A new three component”.
In page 7, lines 14-15, “an integral element in the joining the three components of convertible keepsake box” should read “an integral element in joining the three components of the convertible keepsake box”
Appropriate correction is required.

Claim Objections
Claims 2, 11 and 13-14 are objected to because of the following informalities: 
Claim 2, lines 1-2, states “the regular shape of the sidewall structure of the box, the coaster cover and the picture frame top is rectangular”. However, the specification states that the keepsake box is square (page 6, lines 1-2). The drawings, specifically Fig. 2B, 7A-8, also show that the keepsake box is square.
In claim 11, lines 11-12, “having and a second plurality of magnets” should read “having a second plurality of magnets”
In claim 13, line 1, “a steps for accessing” should read “a step for accessing”;
In claim 14, line 3, “a steps for removing” should read “a step for removing”;
In claim 14, line 3, “poisoning the picture frame” should read “positioning the picture frame”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite the terms “regular shape” in lines 2, 5-6 and in lines 3 and 4, respectively. The term “regular shape” can mean anything as there are a number of regular shapes, e.g. square, rectangular, triangular, circular, etc. Appropriate correction is required.
Claims 2-10 and 12-14 are indefinite by virtue of their dependency on claims 1 and 11, respectively. 
Claim 1 recites the limitation “the sidewall structure having an outer periphery in the regular shape of the planar coaster cover” in lines 4-5. The specification states “a picture frame top in a planar aspect having the lateral size and shape of the outer periphery of the wall structure of the keepsake box” (page 2, lines 14-16). The drawings also support this statement in the specification. Examiner believes applicant meant to say “the sidewall structure having an outer periphery in the regular shape of a picture frame top”, which would be consistent with the specification, the drawings, and with lines 10-11 of claim 1. Appropriate correction is required. For examination purposes, examiner interprets “the sidewall structure having an outer periphery in the regular shape of the planar coaster cover” in lines 4-5 to be -- the sidewall structure having an outer periphery in a rectangular shape of a picture frame top--.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20070084743 A1) in view of Smith (US 20080041870 A1).

    PNG
    media_image1.png
    745
    1183
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    739
    1165
    media_image2.png
    Greyscale

Claim 1 (as best understood), Chu teaches a picture frame keepsake box system (Fig. 1 shows a picture frame keepsake box), comprising:
a box (Fig. 2, ref. 120) having a closed floor (Fig. 3, ref. 350 is a closed floor of box 120), a side wall structure and an open top (Fig. 2 and 3 show sidewalls 112 and an open top), the sidewall structure having an outer periphery in the regular shape of the planar coaster cover (As discussed in the 112(b) rejection above, this limitation is interpreted to mean that the outer periphery of sidewalls 112 of box 120 is in a regular shape of picture frame top 110) and a first plurality of magnets (Fig. 2, ref. 240) embedded in a top surface of the side wall structure (Fig. 2 shows top surface 242 of the side wall 112) in a specific pattern of the side wall structure (Fig. 2 shows the magnets 240 in a specific pattern); and
a picture frame top in a planar aspect (Fig. 1 and 2 show picture frame top 110 in a planar aspect) having the lateral size and shape of the outer periphery of the wall structure of the keepsake box (Fig. 1 and 2 show the lateral size and shape of the picture frame 110 is that of the outer periphery of the wall structure 112 of the box 120) and a second plurality of magnets embedded in a bottom surface of the picture frame top (para. 0039, lines 1-5, “Along with a recess in the back of the picture frame, a back peripheral edge 246 with embedded magnets 240 in the center of the sides forms the picture frame cover 110”. Fig. 3 shows the magnets 240 on the picture frame top 110) in the specific pattern of the magnets embedded in the top surface of the side wall structure of the box (Para. 0039, lines 5-8, “A set of correspondent adjacent magnets 240 embedded on the storage compartment peripheral edge 242 ensure the picture frame cover 110 and the storage compartment 120 stay together to form a single case body”. This statement as well as Fig. 3 show that the picture frame magnets 240 are in the specific pattern of box magnets 240 so they can be mated).
Chu’s first embodiment fails to explicitly disclose the limitation wherein the sidewall structure recessed around an inner periphery. However, a second embodiment of Chu’s invention teaches the sidewall structure recessed around an inner periphery (Fig. 1B, 2B, 3B show the sidewall 112 has an inner periphery recess; see annotated Fig. 2B). 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu’s first embodiment box to incorporate the teaching of Chu’s second embodiment box to remove the flange (see annotated Fig. 2) on the inner sidewall (Fig. 2, flange is shown on the inner sidewall of box 120) and instead put a recess on the sidewall (annotated Fig. 2B,  recess in sidewalls 112). The motivation would have been because the recess allows for a secondary top to be put on the box to keep the contents in place while the picture frame cover is off. Incorporating the recess into Chu’s first embodiment also makes the plurality of magnets be outside the recess of the side walls.
Chu fails to explicitly disclose the limitations wherein the system includes (1) a planar coaster cover having a regular shape with an outer periphery, a thickness and one or more openings near the outer periphery; and (2) the sidewall structure recessed around an inner periphery in the regular shape of the planar coaster cover to a depth equal to the thickness of the coaster cover, to engage the planar coaster cover.
Smith teaches a memorabilia or keepsake box system (Fig. 1, ref. 10) picture frame tops (ref. 14), a coaster top (ref. 16), a box (ref. 12) with sidewalls (ref. 18) that have a recess in the inner periphery (Fig. 4, ref. 48) wherein the coaster top is (1) a planar coaster cover having a regular shape with an outer periphery, a thickness (Fig. 1 shows planar coaster cover 16 has a regular shape with an outer periphery and a thickness) and one or more openings near the outer periphery (Fig. 2 shows an opening 64 near an outer periphery. Note: The Examiner has interpreted the term opening to mean “an aperture or gap, especially one allowing access.” [https://www.lexico.com/en/definition/opening]); and (2) the sidewall structure recessed around an inner periphery in the regular shape of the planar coaster cover to a depth equal to the thickness of the coaster cover, to engage the planar coaster cover (Fig. 1-2 show the recess 48 in the inner periphery of the sidewalls 18 is in the regular shape and corresponds to the depth and thickness of the coaster cover 16).
Chu and Smith are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. keepsake boxes with picture frame tops. With respect to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu’s system (Chu, Fig. 1 with recess of Fig. 2B; see annotated Fig. 2B) to incorporate the teachings of Smith to have a planar coaster cover (Smith, ref. 16) having an opening (Smith, ref. 64) to go in the recessed sidewalls of Chu (Fig. 2B, recess in sidewalls 112; see annotated Fig. 2B). The motivation would have been because the coaster cover further secures the contents of the box especially when the picture frame top is off.
With regard to missing limitations (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu’s system (Chu, Fig. 1 with recess of Fig. 2B; see annotated Fig. 2B) to incorporate the teachings of Smith to make the sidewall recess (Chu, see annotated Fig. 2B) be the same shape and depth of the coaster cover (Smith, ref. 16) to engage the coaster cover. The motivation would have been because this allows the coaster cover to properly and securely rest in the recess so it does not open unless removed via the coaster cover opening, which further secures the item in the box.
Claim 2 (as best understood), Chu as modified teaches wherein the regular shape of the sidewall structure of the box, the coaster cover and the picture frame top is rectangular (Chu’s Fig. 1 shows the box 120 and the picture frame tops 110 are rectangular from atop view; Smith’s coaster 16 is also rectangular).
Claim 5 (as best understood), Chu teaches wherein the picture frame top (ref. 110) further comprises an outer frame (See annotated Fig. 2 above) recessed to a first depth around an inner periphery (Fig. 3 shows the outer frame is recessed to a first depth around an inner periphery) with a planar interchangeable insert of a first thickness (Fig. 2 shows interchangeable insert 116 having a first thickness) with indicia printed on one surface engaged in the recess of the outer frame (Fig. 2 shows a printed indicia on a surface of insert 116 engaged in the recess of the outer frame; see annotated Fig. 2).
Claim 6 (as best understood), Chu teaches wherein the indicia is a photograph (Fig. 1-2 show the indicia is a photograph. Para. 0041, lines 1-6 also say the indicia is a photograph).
Claim 11 (as best understood), Chu teaches a method for keeping a keepsake (para. 0005, lines 5-7, “small objects such as letters, photographs and other keepsakes can be stowed in the container”), comprising:
placing the keepsake in a box (para. 0042, lines 6-8, “Objects can… be placed in the space”, where the space is a storage compartment of box 120) a having an outer periphery in a regular shape (Fig. 1-2 show box 120 has an outer periphery and a regular shape), a closed floor and an open top (Fig. 3, ref. 350 is a closed floor of box 120; Fig. 2 shows an open top o box 120), with a side wall structure (Fig. 2, ref. 112), and a first plurality of magnets (Fig. 2, ref. 240) embedded in a top surface of the side wall structure in a specific pattern of the side wall structure (Fig. 2 shows the magnets 240 in a specific pattern);
Chu’s first embodiment fails to explicitly disclose the limitation wherein the sidewall structure recessed around an inner periphery. However, a second embodiment of Chu’s invention teaches the sidewall structure recessed around an inner periphery (Fig. 1B, 2B, 3B show the sidewall 112 has an inner periphery recess; see annotated Fig. 2B).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu’s first embodiment box to incorporate the teaching of Chu’s second embodiment box to remove the flange on the inner sidewall (Fig. 2, flange is shown on the inner sidewall of box 120) and instead put a recess on the sidewall (Fig. 2B,  recess in sidewalls 112; see annotated Fig. 2B). The motivation would have been because the recess allows for a secondary top to be put on the box to keep the contents in place while the picture frame cover is off. Also, incorporating the recess into Chu’s first embodiment also makes the plurality of magnets be outside the recess of the side walls.
Chu fails to explicitly disclose the limitations wherein the method includes (1) a box with a side wall structure recessed around an inner periphery in a regular shape of a planar coaster cover with an outer periphery, a thickness and one or more openings near the outer periphery; and (2) placing the planar coaster cover in the recessed inner periphery of the wall structure, enclosing the keepsake in the box.
Smith teaches a (1) box with a side wall structure recessed around an inner periphery in a regular shape of a planar coaster cover with an outer periphery, a thickness and one or more openings near the outer periphery (Fig. 1-2 show the sidewalls 18 have an outer periphery in the shape of coaster cover 16. Fig. 1 shows the coaster cover 16 has an outer periphery and a thickness. Fig. 2 shows an opening 64 near an outer periphery of coaster cover 16.), and a method that includes (2) placing the planar coaster cover in the recessed inner periphery of the wall structure, enclosing the keepsake in the box (Fig. 1-2 show the coaster cover 16 is placed in the recess 48 of the wall structure 18 once the keepsake is in the box 12).
With respect to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu’s system (Chu, Fig. 1 with recess of Fig. 2B) to incorporate the teachings of Smith to make the sidewall recess (Chu, see annotated Fig. 2B) be the same shape and depth of the coaster cover (Smith, ref. 16) and have the coaster cover include an opening (Smith, ref. 64). The motivation would have been because this allows the coaster cover to properly and securely rest in the recess so it does not open unless removed via the coaster cover opening, which further secures the item in the box.
With respect to missing limitation (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chu’s system (Chu, Fig. 1 with recess of Fig. 2B) to incorporate the teachings of Smith to place the coaster cover (Smith, ref. 16) in the side wall recess (Chu, see annotated Fig. 2B) of the box (Chu, 120) after the keepsake has been put in the box. The would have been because the coaster cover further secures the contents of the box especially when the picture frame top is off.
Once the keepsake and coaster cover are in place, Chu teaches the rest of the method which include placing a picture frame top having a planar aspect (After placing a keepsake in the box, a user can Fig. 1 and 2 show picture frame top 110 in a planar aspect)  with lateral size and shape of the outer periphery of the wall structure of the keepsake box (Fig. 1 and 2 show the lateral size and shape of the picture frame 110 is that of the outer periphery of the wall structure 112 of the box 120), and having and a second plurality of magnets embedded in a bottom surface of the picture frame top (para. 0039, lines 1-5, “Along with a recess in the back of the picture frame, a back peripheral edge 246 with embedded magnets 240 in the center of the sides forms the picture frame cover 110”. Fig. 3 shows the magnets 240 on the picture frame top 110) in the specific pattern of the magnets embedded in the top surface of the side wall structure of the box, on the top of the box over the coaster cover (Chu as modified teaches the coaster cover [Smith, ref. 16] in the recess of the box 120), such that the first and second plurality of embedded magnets mate and hold the picture frame top in place (Para. 0039, lines 5-8, “A set of correspondent adjacent magnets 240 embedded on the storage compartment peripheral edge 242 ensure the picture frame cover 110 and the storage compartment 120 stay together to form a single case body”. This statement as well as Fig. 3 show that the picture frame magnets 240 are in the specific pattern of box magnets 240 so they can be mated and the picture frame cover 120 can be put on top of the coaster cover [Smith, ref. 16]).
Claim 13 (as best understood), Chu as modified teaches comprising a steps for accessing the keepsake by removing the picture frame cover (Fig. 1 shows picture frame cover 110 that is removable), then lifting off the planar coaster cover using the openings proximate the outer periphery (Smith teaches the planar coaster cover 16 can be lifted using opening 64), exposing the keepsake for removal (Chu teaches that objects can be placed and removed from the compartment of the box 120).

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20070084743 A1) in view of Smith (US 20080041870 A1) as applied to claims 2 and 11 above, and further in view of Strong et al. (US 20080110712 A1).
Claim 3 (as best understood), Chu and Smith fail to explicitly disclose a fabric lining. However, Strong teaches wherein the box has a fabric lining (Fig. 2 shows a hatching pattern inside the box that denotes an interior lining. Para. 0066, lines 6-10, states the lining can be “faux leather, suede, and crocodile”, for example).
Chu, Smith, and Strong are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. keepsake boxes. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Strong’s teaching to add a fabric lining (Strong, para. 0066, lines 6-10) to the inside of Chu’s modified box (Chu, ref. 120). The motivation would have been because the fabric lining adds a tactile and aesthetic appeal to the box.
Claim 4 (as best understood), Chu teaches that their invention can be “manufactured in different material including… leather…” (para. 0020, lines 1-3). Thus, Chu’s modified invention teaches wherein the lining (Strong, para. 0066, lines 6-10) is leather (Chu, para. 0020, lines 1-3).
Clam 12 (as best understood), Chu fails to explicitly disclose a lining; however, Chu teaches that their invention can be “manufactured in different material including… leather…” (para. 0020, lines 1-3). Strong teaches a keepsake box that has a lining (Fig. 2 shows a hatching pattern inside the box that denotes an interior lining. Para. 0066, lines 6-10, states the lining can be “faux leather, suede, and crocodile”, for example).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Strong’s teaching to add a lining (Strong, para. 0066, lines 6-10) to the inside of Chu’s modified box (Chu, ref. 120) and that the lining be made of leather (Chu, para. 0020, lines 1-3). The motivation would have been because the leather lining not only adds a tactile and aesthetic appeal to the box but also gives the box a classy feel.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20070084743 A1) in view of Smith (US 20080041870 A1) as applied to claim 5 above, and further in view of Ramsden (US 20190176501 A1).
Claim 7 (as best understood), Chu and Smith fail to explicitly disclose an aluminum interchangeable insert having a dye sublimated photograph printed on its surface. However, Ramsden teaches wherein the planar interchangeable insert is aluminum (Fig. 1 shows an aluminum substrate 11. Para. 0011, lines 1-6, states that it is an aluminum sheet, which means it is planar) and has a dye-sublimation photograph printed on one surface (Para. 0021, lines 1-10, states that the dye sublimated image is applied to the aluminum. Para. 0027, lines 1-9, states the image can be photographs).
Chu, Smith, and Ramsden are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. photographs in frames. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chu to incorporate the teachings of Ramsden to have the planar interchangeable insert (Chu, ref. 116) be made of aluminum (Ramsden, para. 0011, lines 1-6). The motivation would have been because aluminum “has a flat and hard surface, which allows for a larger format image to be printed onto a single surface, resulting in higher visibility of the image and achieving a greater viewer impact” (Ramsden, 0005, lines 1-6). It would have also been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramsden to have the photograph on the planar interchangeable insert (Chu, ref. 116) be dye sublimated (Ramsden, para. 0021, lines 1-10). The motivation would have been because dye sublimation provides a more visually appealing print.
 While Chu as modified by Smith and Ramsden teaches a photograph printed using dye sublimation, the MPEP states that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP § 2113. Therefore, the process by which the photograph is made, i.e. dye sublimation, is not a patentable distinction.

	
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20070084743 A1) in view of Smith (US 20080041870 A1) as applied to claims 5 and 11 above, and further in view of Kraft (US 20100077642 A1).
	Claim 8 (as best understood), Chu teaches a back panel (ref. 236) on the picture frame top (ref. 110) in the shape and size of the planar interchangeable insert (ref. 116) and a second thickness (Fig. 2 shows back panel 236 and interchangeable insert 116 are the same shape and size and back panel 236 has a second thickness). However, Chu and Smith fail to explicitly disclose (1) an easel back, where (2) the easel back is engaged over the planar interchangeable insert with the first and second thickness equal to a depth of the recess in the outer frame. 
Kraft teaches a frame (ref. 10) having an outer frame with a recess (ref. 20) and an interchangeable insert (Fig. 1, ref. 14. Para. 0002, lines 1-2, states the frame contains artwork and photograph or the like. Para. 0026, lines 3-6, states the artwork/photograph on substrate 14 is not shown in full detail) and (1) further comprising an easel back in the shape and size of the planar interchangeable insert and a second thickness (Fig. 2 shows an easel back 18. Easel back 18 has a thickness and is the same shape and size of interchangeable panel as shown by the face 16 bearing the artwork/photograph in Fig. 1), (2) the easel back engaged over the planar interchangeable insert (Fig. 1-3 show the easel back 18 is engaged over the planar interchangeable insert 14) with the first and second thickness equal to a depth of the recess in the outer frame (The recess of outer frame 20 is not shown, but Fig. 3 is a side view of Fig 1. Fig 3 also shows that easel back 18 is flush with outer frame 20, which means the first and second thicknesses of interchangeable insert 14 and easel back 18, respectively, are equal to the depth of the recess of outer frame 20).
Chu, Smith, and Kraft are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames with photographs. With regard to missing component (1), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chu to incorporate the teachings of Kraft to exchange the back panel of Chu (ref. 236) with the easel back of Kraft (ref. 18). The motivation would have been because an easel back allows for the picture frame to be stood on a horizontal surface for viewing.
With regard to missing component (2), it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chu to incorporate the teachings of Kraft to make the thicknesses of the interchangeable insert (Chu, ref. 116) and the easel back (Kraft, ref. 18) be equal to the depth of the recess of the outer frame (Chu, see annotated Fig. 2 for the outer frame and Fig. 3 for the recess). The motivation would have been because having the interchangeable insert and the easel back be flush with the outer frame makes for a more aesthetically pleasing frame.
Claim 9 (as best understood), Kraft teaches wherein the interchangeable insert (ref. 14) and the easel back (ref. 18) are retained in the recess of the outer frame by a plurality of turn button latches (ref. 36).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chu to incorporate the teachings of Kraft to use turn button latches (Kraft, ref. 36) placed beside the magnets (Chu, ref. 240) on the peripheral edge of the back side of the picture frame top (Chu, ref. 110) instead of the spring clips (Chu, ref. 238) taught by Chu to retain the interchangeable insert (Chu, ref. 116) and the easel back (Smith, ref. 18) in the recess of the outer frame (Chu, see annotated Fig. 2 for the outer frame and Fig. 3 for the recess). The motivation would have been because turn button latches allows for quick and easy removal of the easel back when the interchangeable insert needs to be changed.
Claim 10 (as best understood), Chu as modified teaches wherein the easel back (Kraft, ref. 18) further comprises an easel kickstand (Kraft, Fig. 2-3, ref. 34) enabling the easel back to be supported in a semi-upright aspect separate from the box with the indicia displayed (Kraft’s Fig. 3 shows the easel kickstand 34 supports the frame in a semi-upright aspect which displays the indicia of Chu, ref. 116).
Claim 14 (as best understood), Chu teaches wherein the picture frame top (ref. 110) further comprises a picture (see annotated Fig. 2) on one side and a back (ref. 236) on the other side. Chu and Smith fail to teach an easel back with an easel kickstand on the other side of the picture frame top.
Kraft teaches a picture frame (ref. 10) comprising a picture on one side (ref. 14) and an easel back (ref. 18) with an easel kickstand (ref. 34) on the other side. It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chu to incorporate the teachings of Kraft to exchange the back panel of Chu (ref. 236) with the easel back of Kraft (ref. 18) having an easel kickstand (Kraft, ref. 34). The motivation would have been because an easel back allows for the picture frame to be stood on a horizontal surface for viewing by using the easel kickstand.
Chu as modified teaches further comprising a steps for removing the picture frame top (Chu, Fig. 1-2 show picture frame top 110 that can be removed), and poisoning the picture frame top vertically on a surface away from the box, supported on the easel kickstand, displaying the picture (Using Kraft’s easel kickstand 34, the picture frame top 110 of Chu can be positioned vertically on a surface away from the box to display the picture shown on interchangeable insert 116).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruns (US 1544214 A) teaches a box with a box cover that is also a picture frame. The back of the picture frame has a kickstand; however, the frame does not use turn button latches. The box also does not have a coaster cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631